Citation Nr: 0923183	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for residuals of surgery to 
the right second toe, based on surgery at a Department of 
Veterans Affairs (VA) facility in August 2002.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 2002) for a disability of the 
left second toe, based on additional disability due to 
treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, for disabilities to 
the second toe of each foot, based on additional disability 
due to treatment at a VA facility.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An arthroplasty of the right second toe was performed at 
a VA facility in August 2002.

2.  There is no competent medical evidence establishing that 
the right second toe surgery resulted in additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, or an event not reasonably foreseeable.

3.  The Veteran was treated by the VA for complaints 
involving the left second toe.

4.  There is no competent medical evidence establishing that 
the treatment the Veteran received for his left second toe 
resulted in additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
surgery to the right second toe have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2008).

2.  The criteria for entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a left second 
toe disability have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are 
not prejudicial to the claimant.  Conway v. Principi, 353 
F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In a September 2005 letter, issued prior to the rating 
decision on appeal, and in a January 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for compensation 
benefits under 38 U.S.C.A. § 1151, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  In 
addition, the January 2008 letter also advised the appellant 
of how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The case was thereafter readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, an opinion of a VA podiatrist, and statements and a 
photograph submitted by the Veteran.  

The Board notes that the Veteran's representative has argued 
that VA should search for and obtain any relevant VA Medical 
Center (VAMC) medical quality assurance records that might 
exist.  VA's medical quality-assurance program consists of 
systemic health care reviews carried out by or for VA for the 
purpose of improving the quality of medical care or improving 
the utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome 
of health care provided by VA.  See 38 U.S.C.A. § 17.500(c).  
Under 38 U.S.C.A. 
§ 5705, records created as part of the medical quality-
assurance program are confidential and access is limited.  
The regulations at 38 C.F.R. §§ 17.500-17.511 explain the 
provisions for maintaining confidentiality and limit access 
to the documents.

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not by 
itself suffice to authorize access to quality-assurance 
documents, given that further authorization, either through 
one of the specific authorizations found in the regulations 
or by the direction of specific VA personnel, is required.  
Adjudicative personnel are not listed among the persons 
authorized in 38 C.F.R. § 17.508, nor 
is there any existing directive or manual provision that 
provides the requisite authorization.  To the contrary, VA 
Adjudication Procedures Manual M21-MR 
Part IV, subpart ii, 1.A.3.i, pertaining of the development 
of the evidence relating 
to claims under 38 U.S.C.A. § 1151, expressly states that 
quality-assurance investigative reports should not be 
requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5705, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

Moreover, neither the Veteran nor his representative have 
determined the existence of such reports in the Veteran's 
case or explained how they are relevant to the claim on 
appeal.  In these circumstances, such an argument amounts to 
no more than an assertion that VA was obligated on its own to 
seek out quality assurance records.  Such an assertion is at 
odds with a statutory scheme requiring that the claimant 
"adequately identify relevant records that the claimant 
wishes the Secretary to obtain."  See Loving v. Nicholson, 
19 Vet. App. 96, 103 (2005) (citing language in 38 U.S.C.A. 
§§ 5103A(b), (c)(3) (West 2002) requiring VA to assist in 
obtaining relevant records that a claimant "adequately 
identifies");  see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(the duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim).

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument regarding his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Sanders, supra; Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the Department 
in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.

In this case, the Veteran filed his § 1151 claim in October 
2004.  Effective September 2, 2004, the regulations 
pertaining to claims for compensation pursuant to 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997, were amended.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations 
implemented the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  See 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in a 
veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  See 38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2008).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and 
regulation, section 1151 claims for additional disability are 
treated similarly to claims for service connection.  See 
Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 
Vet. App. 334 (1998).  Hence, to establish entitlement, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
Chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

In essence, the Veteran asserts that the surgery on his right 
second toe, and the treatment he received on his left second 
toe resulted in additional disability.  The record reflects 
that a proximal interphalangeal joint arthroplasty of the 
right second toe was performed at a VA facility in August 
2002.  The postoperative diagnoses were painful recurring 
corn and history of subhelomal ulceration of the medial 
aspect of the proximal interphalangeal joint of the right 
second toe, secondary to painful hammertoe deformity.  When 
seen about two weeks after the surgery, it was indicated that 
the right second toe was in a rectus/corrected position.  
There were no areas of erythema or swelling, except for very 
subtle diffuse lymphedema to the right second toe, which was 
almost negligible.  It was stated that this was expected 
following digital surgery.  Neurovascular status was grossly 
intact.  

A VA podiatrist reviewed the Veteran's claims folder in 
January 2006.  He pointed out that when he was seen in 
September 2002, the Veteran was able to ambulate in shoe 
gear.  At that time, the Veteran displayed a rectus position 
of the second digit, with no lesion present.  The reviewing 
podiatrist noted that in January 2003, the Veteran related 
that he had been relieved of all symptoms in the right second 
digit.  He further observed that the Veteran was seen on 
seven occasions between February 2003 and November 2005, at 
which time the progress notes did not reflect any residual 
pain involving the right second digit surgical site.  While 
he did have slight elevation of the second digit, as well as 
some shortening, these findings were not surprising secondary 
to the surgical procedure that had been performed.  The 
podiatrist further commented that when performing an 
arthroplasty, at times, there must be aggressive resection of 
bone, particularly when there is a chronic lesion present.  
In the Veteran's case, the procedure was performed secondary 
to a chronic painful lesion that was developing on the second 
digit, and this resolved following the surgical intervention.  
The podiatrist added that the Veteran was ambulating in 
extra-depth shoe gear, which provided increased room in the 
toe box and forefoot to prevent further pressure on the 
digits.  He pointed out that the Veteran seemed to be 
ambulating without disability throughout all visits following 
the operation.  Based on a review of the medical record, 
including radiographs, the podiatrist concluded that 
additional disability had not resulted secondary to the 
resultant hammertoe corrective procedure on the right second 
digit.  He further noted that, in effect, the Veteran's 
initial symptomatology, that is, chronic painful lesion, had 
no longer recurred since the August 2002 surgery.

The record reflects that the Veteran had complaints regarding 
the left second digit on various visits to the VA outpatient 
treatment clinic.  In this regard, the Board notes that there 
was minimal tenderness to palpation on the left second toe in 
November 2002.  Although the records indicate that the 
Veteran contemplated surgery on this digit, he ultimately 
decided against it.  When seen in February 2003, it was 
stated that the Veteran had originally sought surgical 
intervention regarding the left second metatarsophalangeal 
joint, but that he said he was experiencing no pain in that 
area.  In fact, an examination at that time revealed no pain 
on range of motion of the left second digit.  Outpatient 
records from 2003 to 2005 disclose that the Veteran reported 
discomfort of the left second metatarsophalangeal joint.  

The only evidence supporting the Veteran's claim consists of 
his statements of increased disability.  In contrast, the 
January 2006 opinion of the VA podiatrist clearly 
demonstrates that the surgery on the right second toe did not 
result in any additional disability.  The examiner noted the 
slight elevation of the second digit and shortening of the 
toe, but noted that such was not surprising given the 
surgical procedure performed and that aggressive resection of 
bone was necessary when a chronic lesion is present, as was 
the case here.

With respect to the left second digit, there is no competent 
medical evidence showing any additional disability.  The 
Veteran refused surgery for the left toe, and has not 
indicated how his condition had been worsened by the 
treatment he has received. 

The fact remains that there is no competent medical evidence 
to the effect that 
the Veteran had increased disability involving the second 
digit of each foot due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or an event not reasonably foreseeable.  The Board concludes 
that the medical findings are of greater probative value than 
the Veteran's allegations of additional disability.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residuals of surgery 
of the right second toe, or for a disability of the left 
second toe.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of surgery to the right second toe are 
denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a left second toe disability are denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


